                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 CHRISTOPHER ALAN JACKSON                                           CIVIL ACTION

 VERSUS                                                             NO. 19-00058

 TRACY DEVALIER FLIMYN                                              SECTION: “M”(1)


                                             ORDER

          The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

          IT IS ORDERED that plaintiff’s complaint seeking relief pursuant to 42 U.S.C. § 1983

be DISMISSED WITH PREJUDICE as frivolous, for failing to state a claim on which relief

may be granted, and/or for seeking monetary relief from a defendant who is immune from such

relief.

          New Orleans, Louisiana, this 13th day of March, 2019.




                                               __________________________________________
                                               BARRY W. ASHE
                                               UNITED STATES DISTRICT JUDGE
